Case 0:19-cv-60557-RKA Document 129 Entered on FLSD Docket 10/27/2020 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 19-CIV-60557-ALTMAN/HUNT

  A&E ADVENTURES, LLC,
  a Florida Limited Liability Company

         Plaintiff,

  v.

  INTERCARD, INC.,
  a Nevada corporation,

        Defendant.
  ______________________________/

              DEFENDANT’S NOTIFICATION OF NINETY DAYS EXPIRING

         Defendant Intercard, Inc. (“Intercard”), hereby files this Notification of Ninety Days
  Expiring, pursuant to Local Rule 7.1(b)(4), pertaining to Intercard’s Motion for Summary
  Judgment [DE 79] and in support states:
         1.      On March 13, 2020, Intercard filed and served the Defendant’s Motion for
  Summary Judgment [DE 79].
         2.      On April 20, 2020, Plaintiff, A&E Adventures, LLC, filed and served
  Plaintiff’s Memorandum of Law in Opposition to Defendant’s Motion for Summary
  Judgment [DE 96]. On the same day, Plaintiff filed and served Plaintiff’s Corrected
  Memorandum of Law in Opposition to Defendant’s Motion for Summary Judgment [DE
  97].
         3.      On May 1, 2020, Intercard filed and served the Defendant’s Reply in Support
  of Motion for Summary Judgment [DE 104].
         4.      Intercard’s Motion for Summary Judgment has been fully briefed since May
  1, 2020, and the ninety-day period expired on July 30, 2020. No hearing has been held or set
  on the Motion for Summary Judgment.
Case 0:19-cv-60557-RKA Document 129 Entered on FLSD Docket 10/27/2020 Page 2 of 3




  Dated: October 27, 2020                  Respectfully submitted,


                                           By: /s/ Jonathan P. Hart
                                               Jonathan P. Hart, Esq.
                                               Florida Bar No. 55982
                                               E-mail: jhart@shutts.com
                                               SHUTTS & BOWEN LLP
                                               525 Okeechobee Boulevard
                                               Suite 1100
                                               West Palm Beach, FL 33401
                                               Telephone: (561) 835-8500
                                               Facsimile: (561) 650-8530

                                                Frank A. Zacherl, Esq.
                                                Florida Bar No. 868094
                                                FZacherl@shutts.com
                                                Oliver Sepulveda, Esq.
                                                Florida Bar No. 111763
                                                OSepulveda@shutts.com
                                                SHUTTS & BOWEN LLP
                                                200 South Biscayne Boulevard
                                                Suite 4100
                                                Miami, FL 33131
                                                Telephone: (305) 358-6300
                                                Facsimile: (305) 381-9982
                                                LMFernandez@shutts.com


                                           Attorneys for Defendant Intercard, Inc.


                            CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that, on October 27, 2020, a true and correct
  copy of the foregoing was served via the Court’s CM/ECF system on:

  Howard R. Behar, Esq.
  hrb@beharlegal.com
  Samuel M. Sheldon, Esq.
  sms@beharlegal.com
  The Behar Law Firm, P.A.
  3323 NE 163rd Street, Suite 402
  North Miami Beach, Florida 33160

                                       2
Case 0:19-cv-60557-RKA Document 129 Entered on FLSD Docket 10/27/2020 Page 3 of 3




  Telephone: (786) 735-3300
  Facsimile: (786) 735-3307
  Attorneys for Plaintiff A&E Adventures LLC



                                               By: /s/ Jonathan P. Hart
                                                   Jonathan P. Hart, Esq.

  WPBDOCS 10544065 1




                                          3
